Title: Alexander Garrett to Thomas Jefferson, 29 March 1813
From: Garrett, Alexander,Lipop, Joseph
To: Jefferson, Thomas


          Sir Charlottesville March 29th 1813
          The bearer hereof  Mr Li Pop a native of Italy wishes some advice how to become a citizen of the United States and several gentlemen have recommended to him to see you on the subject, he can state his situation to you. I have not the late act of Congress relative to Aliens, so as to point out to him
			 the course he ought to pursue.
          I am Sir Your Obdt SetAlex: Garrett
        